Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OBVIOUSNESS TYPE DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 64, 75, 77-81 and 97-116 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,610,571. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-30 teach the same exact modified IL-2 structure of the instant claims, having the same conjugation to a polymer and same unnatural amino acid substitutions. 
The difference between the ‘571 claim and the instant claims is that the ‘571 claims do not teach a method of treating cancer or a method of expanding CD4+ helper cells or CD8+ effector naïve cells, memory cells, natural killer cells or natural killer T cells. 
However, spanning columns 17-18, the specification teaches a method of treating cancer and expanding CD4+ helper cells or CD8+ effector naïve cells, memory cells, natural killer cells or natural killer T cells. As such, it would have been obvious to one of ordinary skill in the art to have taken the composition of ‘571 and used it for the instantly claimed methods of expanding CD4+ helper cells or CD8+ effector naïve cells, memory cells, natural killer cells or natural killer T cells. Furthermore, the art also widely recognizes IL-2 for treating a very wide range of cancers (incorporated by reference in ‘571 spanning p. 5-10).
There is a reasonable expectation of success because the same composition is taught to be used in the same manner by the specification of ‘571. As such, instant claims 64, 75, 77-81 and 97-116 are rendered obvious. 

Response to Arguments/Remarks
Applicants have submitted that an updated ADS changed the status of this application from a continued application to a divisional. Applicants have also submitted that a Restriction Requirement in the present application on September16, 2021, requires election between the inventions of Groups I and II (product claims and process of use claims, respectively). Specifically, in the Restriction Requirement, the Examiner stated that “the inventions are independent and distinct” (see Restriction Requirement at page 2).
Applicants also submitted that the Examiner did not withdraw the Restriction Requirement in the Non-Final Office Action dated December 24, 2021, this requirement was made final. Accordingly, the Examiner recognized that the modified IL-2 polypeptide was patentably distinct from its use, and compelled Applicant not to prosecute these claims together.
As discussed in the previous final rejection, the parent US10,610,571 did not have a restriction requirement, which does not allow the instant application to be a divisional of the parent. A divisional application is the only way to allow claims that would be obvious over the previously patented claims. Even though in the instant application, the groups were considered patentably distinct, the non-restricted parent application’s claims still render the instant claims obvious. 
Therefore, the updated ADS has not been accepted and this is not a divisional application. Additionally, the present application was amended to only include method claims after the restriction, so the restriction requirement of this application is moot because the claims of 11/15/21 not contain product claims at the time of issuing the Non-final office action, so not claims were withdrawn.
MPEP 804.01 states 
“Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121  does not extend to all types of continuing applications, stating that ‘the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.’ Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008). Note that a patentee cannot retroactively recover the safe harbor protection of 35 U.S.C. 121  against nonstatutory double patenting by amending a patent that issued from a continuation-in-part application to only subject matter in the parent application and redesignating the CIP as a divisional of the parent application. See In re Janssen Biotech, Inc., 880 F.3d 1315, 1322, 125 USPQ2d 1525, 1529-30 (Fed. Cir. 2018)( "[A] patent owner cannot retroactively bring its challenged patent within the scope of the safe-harbor provision by amendment in a reexamination proceeding."); G.D. Searle LLC v. Lupin Pharm., Inc., 790 F.3d 1349, 1355, 115 USPQ2d 1326, 1330 (Fed. Cir. 2015)("Simply deleting that new matter from the reissue patent does not retroactively alter the nature of the [ ] application."
MPEP 804.01 also states: 
“In order to obtain the benefit of 35 U.S.C. 121, claims must be formally entered, restricted in, and removed from an earlier application before they are filed in a divisional application . Geneva Pharms. Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1379, 68 USPQ2d 1865, 1870 (Fed. Cir. 2003) (For claims that were not in the original application and are first formally entered in a later divisional application, 35 U.S.C. 121  "does not suggest that the original application merely needs to provide some support for claims that are first entered formally in the later divisional application." Id.); In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).
This application is not exempt for obviousness type double patenting because it is not a divisional of 10,610,571, as is required for exemption. Here, the earlier application does not have a restriction requirement. As such, this application cannot be a divisional application, and continued applications do not benefit from the terminal disclaimer exemption.  
As such, the obviousness-type double patenting rejection above is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE M LIEB/Primary Examiner, Art Unit 1654